Defendants was likely lacking. Order to Show Cause at 4–5, ECF No. 25. For example,

Plaintiff’s corporation search indicated that Unitex and Apron & Linen were incorporated in the

State of New York. ECF No. 19-1 at 2, 5. And “a corporation shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated.” Bartlett v. Honeywell Int’l Inc.,

737 F. App’x 543, 547 (2d Cir.), cert. denied, 139 S. Ct. 343 (2018) (quoting 28 U.S.C. §

1332(c)(1)). This would mean that Unitex, Apron & Linen, and Plaintiff are all citizens of the

same state, New York. Moreover, a review of Unitex’s website lists the corporate office as

located in Elmsford, New York, see UNITEX, https://www.unitex.com/contact/locations/ (last

visited Dec. 5, 2019), suggesting that Unitex’s principal place of business is likely in New York.

        As such, on November 22, 2019, the Court ordered Plaintiff to Show Cause, by

December 4, 2019, why the matter should not be remanded to the Supreme Court of Bronx

County, for lack of subject matter jurisdiction. Order to Show Cause at 4–5. That same day,

Plaintiff responded and stated that he is “unable to provide a reason as to why this action should

not be remanded to the Supreme Court of Bronx County, State of New York.” ECF No. 30 at 1.

Defendants have offered no opposition to the matter being remanded. Therefore, the Court

continues to hold that subject matter jurisdiction is lacking, and “[i]f subject matter jurisdiction is

lacking . . . the court has the duty to dismiss the action sua sponte.” Durant, Nichols, Houston,

Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009).

        Accordingly, the matter is REMANDED to the Supreme Court, Bronx County. The

Clerk of Court is directed to remand the case to Supreme Court, Bronx County, and close the

case.

        SO ORDERED.

Dated: December 5, 2019
       New York, New York

                                                  2
